FILED
                             NOT FOR PUBLICATION                             MAR 02 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LAKHVIR SINGH,                                    No. 08-74772

               Petitioner,                        Agency No. A079-290-943

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Lakhvir Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for protection under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings. Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s denial of Singh’s CAT claim

because it is based on the same statements the agency found not credible, and the

record does not otherwise compel the finding that it is more likely than not he

would be tortured if returned to India. See id. at 1156-57. In addition, the record

belies Singh’s contention that the agency disregarded his supporting evidence. We

note that the IJ did not admit Exhibit H into the record, and Singh did not challenge

that decision. Accordingly, Singh’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74772